Citation Nr: 0107096	
Decision Date: 03/09/01    Archive Date: 03/16/01

DOCKET NO.  99-19 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.  

2.  Entitlement to service connection for a neck disorder.  

3.  Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran had active service from September 1967 to July 
1971 and subsequent reserve service to 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Portland, Oregon Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


REMAND

The veteran's claims for service connection have been denied 
by the RO on the basis that these claims were not well 
grounded.  The veteran timely appealed the adverse rating 
decision and the issues were later certified to the Board for 
appellate review.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeals process has been concluded, the version most 
favorable to the appellant should apply unless Congress 
provided otherwise or permitted the Secretary to do 
otherwise.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

With respect to the veteran's claims for service connection 
herein, a review of the record shows that there has not been 
substantial compliance with the provisions of recently 
enacted Public Law 106-475.  The veteran is entitled to have 
his claims for service connection readjudicated, since the 
new law has removed well groundedness as a basis for denial.  
Further, the veteran's principal argument is that the claimed 
conditions were incurred or aggravated by his reserve service 
from 1971 to 1992; however, the RO has not furnished adequate 
reasons and bases for its denial of this theory of 
entitlement.  

The record shows that the RO's attempts to obtain the exact 
dates of the veteran's reserve service from official sources 
has been unsuccessful.  The attempts to obtain the veteran's 
reserve medical records from official sources has also been 
unsuccessful; however the veteran has furnished copies of 
these records covering the period from service discharge in 
1971 to the end of his reserve service in 1992.  

Because of the changes in the law, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

To ensure that the VA has met its enhanced duty to assist the 
claimant in developing the facts pertinent to his claims, and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should obtain from the veteran 
the names and addresses of all medical 
care providers, private or VA, who 
treated him for any of the claimed 
conditions since his service discharge in 
July 1971.  After securing the necessary 
release, the RO should obtain these 
records and add them to the claims 
folder.  

2.  The RO should ask the veteran to 
provide copies of any pertinent reserve 
medical records (1971-1992) in his 
possession not previously submitted.  Any 
records obtained should be added to the 
claims folder.

3.  The RO should request the veteran's 
assistance in making another attempt to 
verify, through official channels, the 
nature and duration of the veteran's 
periods of reserve service from 1971 to 
1992.  A concerted effort should be made 
to verify the nature of those periods 
when pertinent medical records with 
respect to the disabilities at issue were 
recorded.  

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the 
benefits sought on appeal remains denied, 
the appellant and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




